DECISION
The application of the above-named defendant for a review of the sentence of 5 years with 1 year suspended for Burglary; plus conditions; Swan River Recommended; credit for 87 days served imposed on December 7,1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Les Ocks of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.